DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 08 September 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. 	Claims 1 – 12 drawn to an orbital pump, classified in F04B 43/14.
II. 	Claim 13, directed to a method of operating an orbital pump, classified in F04B 43/14.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process such as one that does not require control and regulation to deliver the liquid medium.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and/or examination burden for the different inventions as set forth above because they may require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to the other invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  In addition, examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions such as those in the present application normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative Greg Gibbs with Weide and Miller on 23 August 2021 a provisional election was made without traverse to prosecute Invention I, claims 1 – 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

 
Claim Objections
Claims 1 – 12 are objected to because of the following informalities:
In Re Claim 1, the phrase “comprising comprising” in Line 3 appears to be an inadvertent duplication.  For the purpose of prior art analysis, the phrase --comprising-- will be assumed instead.  
In Re Claim 1, the phrase “the medium” in Line 10 and in Line 11 would be clearer if replaced with the phrase --the liquid medium--.
In Re Claim 2, the phrase “designed symmetrically” in Line 7 would be clearer if replaced with the phrase --symmetrical--.
In Re Claim 7, the phrase “in a range of from” in Line 3 would be clearer if replaced with the phrase --in a range from--.
In Re Claim 8, the phrase “one/the eccentric” in Line 4 would be clearer if replaced with the phrase --the eccentric--.
In Re Claim 8, the phrase “is designed in a ring-shaped manner” in Line 2 would be clearer if replaced with the phrase --is ring-shaped--.
In Re Claim 8, the phrase “the inner jacket surface is designed in a pipe-cylindrical manner” in Lines 5 – 6 would be clearer if replaced with the phrase --the inner jacket surface is cylindrical--.
In Re Claim 12, the phrase “produced by designing at least one crowning” in Line 10 would be clearer if replaced with the phrase --designed to incorporate at least one crowning--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “deliver liquid medium by a rotational movement” in Lines 1 – 2, and the claim also recites “in particular, by actuation of an eccentric” in Lines 2 – 3 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 
In Re Claim 1, this claim recites the limitation "for the pumping effect" in Line 6.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --to effect pumping-- will be assumed instead.
In Re Claim 1, this claim recites the limitation "the crowning" in Lines 15 - 16.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the at least one crowning-- will be assumed instead.
In Re Claim 2, this claim recites the limitation “the crowning” in Line 2, and again in Line 4, and again in Line 5, and again in Line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the at least one crowning-- will be assumed instead.
In Re Claim 2, the phrase “with an increased volume” in Lines 3 – 4 lacks a frame of reference and is therefore indefinite.  For the purpose of prior art analysis, the phrase --that increases a volume of the hydraulic chamber-- will be assumed instead.  
In Re Claims 3 – 5, this claim recites the limitation "the crowning" in Line 2.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the at least one crowning-- will be assumed instead.
In Re Claim 5, this claim is entirely not clear as to what it means and is therefore indefinite.  For the purpose of prior art analysis, the claim is rewritten as follows: --The 
In Re Claim 6, this claim recites the limitation "the crowning" in Line 2 and again in Lines 3 – 4.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the at least one crowning-- will be assumed instead.
In Re Claim 7, this claim recites the limitation "the crowning" in Line 2 and again in Line 5 and again in Line 7.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the at least one crowning-- will be assumed instead.
In Re Claim 7, The term "at least approximately" in Line 7 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree deviation from 90 degrees that would still be within the scope of the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of prior art analysis, the phrase --at least-- will be assumed instead.
In Re Claim 7, the phrase “90° circumferential angle + 10°” in Lines 7 – 8 is not clear as to what it means and is therefore indefinite.  For the purpose of prior art analysis, the phrase --90° circumferential angle to at most 100°-- will be assumed instead. 
In Re Claim 8, this claim recites the limitation "on the inside," in Line 3.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --inside the membrane unit-- will be assumed instead.
In Re Claim 9, this claim recites the limitation "the diameter of the crowning," in Line 2.   There is insufficient antecedent basis for this limitation in the claim.  Further, the specification does not provide a clear definition how this diameter is measured.  Based on the drawings and specification as best understood, for the purpose of prior art analysis, the phrase --radial extent—will be assumed instead, and the phrase “nominal diameter” will be replaced with the phrase --nominal radius--.
In Re Claim 12, this claim recites the limitation "the pumping effect" in Line 5.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --to effect pumping-- will be assumed instead.
In Re Claim 12, this claim recites the limitation "the orbital pump" in Line 10.   There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the orbital pump device-- will be assumed instead.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopf (US Patent 3,787,148 A).


    PNG
    media_image1.png
    900
    515
    media_image1.png
    Greyscale

Annotated Figures 1 and 2 of Kopf
In Re Claim 1, Kopf discloses An orbital pump device (Figures 1 and 3) set up to deliver liquid medium (Column 2, Lines 5 – 10) by a rotational movement of an actuating eccentric (83) (Column 3, Lines 20 – 32), the orbital pump device comprising:
a hydraulic housing (defined by the square outline/border best seen in annotated Figure 1 above) surrounding a hydraulic chamber (see annotated figure above) in a fluid-tight 
at least one membrane unit (tube 30 is flexible – see Column 2, Line 5; therefore the wall of the tube reads on a flexible membrane) which can be actuated to effect pumping (Column 2, Lines 9 – 10) and which is arranged inside the hydraulic chamber (see annotated figure above) in flat contact (when the tube is pressed by the rollers) with an inner jacket surface (40) of the hydraulic housing (see annotated figure above) (Column 2, Lines 5 – 6 and Figure 3);
an inlet (see upward pointing arrow in Figure 1), which is provided in the hydraulic housing (where the clamp 50 is) and which provides a hydraulic connection to the hydraulic chamber in order to introduce the liquid medium (Column 2, Line 10 and Figure 1);
an outlet (see downward pointing arrow in Figure 1), which is provided in the hydraulic housing (where the clamp 50 is) and via which the liquid medium can be discharged from the hydraulic chamber (Column 2, Line 10 and Figure 1);

    PNG
    media_image2.png
    425
    509
    media_image2.png
    Greyscale

Annotated Figure 3 of Kopf
wherein at least one crowning (60, 61) is provided at the inner jacket surface (40) in such a way that a radial gap (see annotated figure above) between the membrane unit (30) and the inner jacket surface (40) is defined by means of the at least one crowning (40) in a circumferential section of less than 180° (the depicted circumferential span is clearly less than 180° as depicted in Figure 3) (Column 2, Lines 26 – 29).

In Re Claim 12, Kopf discloses An orbital pump (Figures 1 and 3) for delivering liquid medium (Column 2, Lines 5 – 10) by means of a rotational movement (of rollers 10, 11), comprising

at least one membrane unit (tube 30 is flexible – see Column 2, Line 5; therefore the wall of the tube reads on a flexible membrane) which can be actuated to effect pumping (Column 2, Lines 9 – 10), and which is arranged inside the hydraulic chamber (see annotated figure above) in flat contact (when the tube is pressed by the rollers) with an inner jacket surface (40) of the hydraulic housing (see annotated figure above) (Column 2, Lines 5 – 6 and Figure 3),
an inlet (see upward pointing arrow in Figure 1) and an outlet (see downward pointing arrow in Figure 1) provided in the hydraulic housing (see annotated figure above) (Column 2, Line 10 and Figure 1); and
wherein the orbital pump is designed to incorporate at least one crowning (60, 61) at the inner jacket surface (40) for defining a radial gap (see annotated figure above) between the membrane unit (30) and the inner jacket surface (40) (Column 2, Lines 26 – 29 and Figure 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck (PG Pub US 20160153450 A1) in view of Fujitani (US Patent 4,884,956 A)

In Re Claim 1, Bruck discloses An orbital pump device (2) set up to deliver liquid medium (in tank 28, see paragraph [0061]) by a rotational movement of an actuating eccentric (22), the orbital pump device comprising:
a hydraulic housing (3) surrounding a hydraulic chamber (8) in a fluid-tight manner (the hydraulic chamber must be sealed in order for the pump to work);
at least one membrane unit (7) which can be actuated to effect pumping (paragraph [0058]) and which is arranged inside the hydraulic chamber (8) in flat contact (at 9) with an inner jacket surface (15) of the hydraulic housing (3) (paragraph [0063] and Figure 1);
an inlet (4), which is provided in the hydraulic housing (3) and which provides a hydraulic connection to the hydraulic chamber (8) in order to introduce the medium (paragraph [0058] and Figure 1);

However, Bruck does not disclose a crowning.
Nevertheless, Fujitani discloses an inner jacket surface (inner surface of 30), wherein at least one crowning (33a or 33b, Figure 4) is provided at the inner jacket surface (inner surface of 30) in such a way that a radial gap (recessed portion of 33b) between an actuating eccentric (31, Figure 10) and the inner jacket surface (inner surface of 30) is defined by means of the at least one crowning (33a or 33b, Figure 4) in a circumferential section of less than 180° (the depicted circumferential span is clearly less than 180° as depicted in Figure 1) (Column 5, Lines 54 – 60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inner jacket surface of Bruck to incorporate at least one crowning as taught by Fujitani for the purpose of eliminating or at least reducing noise (Column 6, Lines 17 – 33 of Fujitani).

    PNG
    media_image3.png
    695
    659
    media_image3.png
    Greyscale

Annotated Figure 4 of Fujitani
In Re Claim 2, Bruck and Fujitani disclose all the limitations of Claim 1, although Bruck does not disclose a crowning, however, Fujitani discloses that the radial gap defined by the at least one crowning (33a or 33b in Figure 4) , shrinking tangentially and tapering tangentially (see annotated figure 4 above); wherein a compensation geometry that increases volume (Column 4, Line 60) of the hydraulic chamber (inside 30) is provided in circumferential sections (33a is provide in one section, 33b is provided in another section) by means of the at least one crowning (33a or 33b in Figure 4), 
Although Bruck and Fujitani do not disclose that the at least one crowning is sickle-shaped, forming the at least one crowning as a sickle-shape would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed the invention, since applicant has not disclosed that the sickle-shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the crowning shape disclosed by Fujitani.


Claims 1 and 3 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck (PG Pub US 20160153450 A1) in view of Kapadia (US Patent 5,222,884 A).

In Re Claim 1, Bruck discloses An orbital pump device (2) set up to deliver liquid medium (in tank 28, see paragraph [0061]) by a rotational movement of an actuating eccentric (22), the orbital pump device comprising:
a hydraulic housing (3) surrounding a hydraulic chamber (8) in a fluid-tight manner (the hydraulic chamber must be sealed in order for the pump to work);
at least one membrane unit (7) which can be actuated to effect pumping (paragraph [0058]) and which is arranged inside the hydraulic chamber (8) in flat contact (at 9) with 
an inlet (4), which is provided in the hydraulic housing (3) and which provides a hydraulic connection to the hydraulic chamber (8) in order to introduce the medium (paragraph [0058] and Figure 1);
an outlet (5), which is provided in the hydraulic housing (3) and via which the liquid medium (in tank 28, see paragraph [0061]) can be discharged from the hydraulic chamber (8) (paragraph [0058] and Figure 1).
However, Bruck does not disclose a crowning.
Nevertheless, Kapadia discloses an inner jacket surface (32, Figure 3), wherein at least one crowning (72 - between 68 and “P” and has radius r2 – see Figure 3) is provided at the inner jacket surface (32, Figure 3) in such a way that a radial gap (r2 – r1, see Column 4, Line 38) between an actuating eccentric (24, Figure 1) and the inner jacket surface (32, Figure 3) is defined by means of the at least one crowning (72 in Figure 4) in a circumferential section of less than 180° (disclosed as “approx. 90°” in Figure 3) (Column 3, Lines 61 - 65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inner jacket surface of Bruck to incorporate at least one crowning as taught by Kapadia for the purpose of reducing noise and vibration effects (Column 4, Lines 5 – 6 of Kapadia).

In Re Claim 3, Bruck and Kapadia disclose all the limitations of Claim 1, although Bruck does not disclose a crowning, however, Kapadia discloses that a curvature radius 

In Re Claim 4, Bruck and Kapadia disclose all the limitations of Claim 1, although Bruck does not disclose a crowning, however, Kapadia discloses that the at least one crowning (72 - between 68 and “P” and has radius r2 – see Figure 3) is formed along an entire longitudinal extension of an actuating eccentric (24, Figure 1) (Column 3, Lines 61 – 65).  In the modified apparatus, since the membrane unit (7) of Bruck surrounds the eccentric, the crowning of Kapadia would be formed along the entire longitudinal extension of the membrane unit.

In Re Claim 5, Bruck and Kapadia disclose all the limitations of Claim 1, although Bruck does not disclose a crowning, however, Kapadia discloses at least one crowning (72 - between 68 and “P” and has radius r2 – see Figure 3) in an inner jacket surface (32, Figure 3), wherein a size of the radial gap (r2 – r1, see Column 4, Line 38) has a maximum value of 0.26 mm (r2 – r1 equals 0.26 mm {Column 4, Line 38} at 68, the gap gradually reduces to zero at point “P”) at a circumferential position (68) on the inner jacket surface (32, Figure 3), and a ratio of the maximum value (0.26 mm) of the radial gap size to a nominal diameter of 160 mm (because radius is disclosed as 80 mm in Column 4, Line 14) of the membrane unit (24) is in the range of 0.001-0.003 (0.26 / 160 = 0.0016).  

In Re Claim 6, Bruck and Kapadia disclose all the limitations of Claim 1, although Bruck does not disclose a crowning, however, Kapadia discloses the at least one crowning (72 - between 68 and “P” and has radius r2 – see Figure 3) is arranged in an arrangement in hydraulic communication with the inlet (52, Figure 1), and wherein the crowning (72) extends, in the circumferential direction, starting at the inlet (52) with a circumferential overlap of maximally 25% of an absolute circumferential extension of the crowning (Figure 3 depicts circumferential extension of 90°, the circumferential extension of inlet 52 is clearly less than 25 % of 90°) (Column 3, Lines 61 – 65 and Column 4, Lines 41 – 48).

    PNG
    media_image4.png
    614
    602
    media_image4.png
    Greyscale


In Re Claim 7, Bruck and Kapadia disclose all the limitations of Claim 1, although Bruck does not disclose a crowning, however, Kapadia discloses the at least one crowning (72 - between 68 and “P” and has radius r2 – see Figure 3) extends at a circumferential angle in a range from 5 to 120° (Figure 3 shows approx. 90° which is in the claimed range) wherein an interface between the membrane unit and the inner jacket `surface (see point of contact between 24 and 32 in Figure 1) is divided into four circumferential sections of equal size (i.e each section is a 90° quadrant), wherein the at least one crowning (72) extends in only one circumferential section (Figure 3 shows approx. 90° for the extension of the crowning – therefore it is in only one circumferential section); wherein the at least one crowning extends at least over 90° circumferential angle to at most 100° (the circumferential angle is approx. 90° and is therefore in the claimed range) and thereby overlaps the inlet (52, the inlet is in the same quadrant section as the crowning).  Figure 1 shows that the circumferential extent of the inlet (52) is clearly between 5 to 20° circumferential angle (see annotated figure above) (Column 3, Lines 61 – 65 and Column 4, Lines 41 – 48).

In Re Claim 8, Bruck and Kapadia disclose all the limitations of Claim 1, and Bruck further discloses that the membrane unit (7) is ring-shaped (see Figure 1) and is
supported by means of a membrane support (21) located inside the membrane unit (7)  which surrounds the eccentric (22) of the orbital pump device (2); and wherein the inner jacket surface (15) is cylindrical (15 must have a depth which makes it a cylindrical surface) (Figure 1 and paragraph [0058]).

In Re Claim 9, Bruck and Kapadia disclose all the limitations of Claim 1, although Bruck does not disclose a crowning, however, Kapadia discloses at least one crowning (72), wherein the ratio of a radial extent (the gap of 0.26 mm disclosed in Column 4, Line 38 plus the nominal radius) of the at least one crowning (72) to the nominal radius (radius is disclosed as 80 mm in Column 4, Line 14) of the membrane unit (24) lies in the range from 0.9 to 1.1 ((0.26 + 80) / 80 = 1.003).

In Re Claim 10, Bruck and Kapadia disclose all the limitations of Claim 1, although Bruck does not disclose the crowning, however, Kapadia discloses that the crowning (72) is provided exclusively at the inner jacket surface (32) (Figure 3 and Column 3, Lines 61 – 63).

In Re Claim 11, Bruck and Kapadia disclose all the limitations of Claim 1, although Bruck does not disclose the crowning, however, Kapadia discloses that the at least one crowning (72) is provided exclusively in an arrangement in hydraulic communication with the inlet (52 in Figure 1 – superimpose the inlet 52 of Figure 1 in Figure 3) (Column 2, Lines 66 – 68).

In Re Claim 12, Bruck discloses An orbital pump (2) for delivering liquid medium (in tank 28, see paragraph [0061]) by means of a rotational movement (of eccentric 22), comprising

at least one membrane unit (7) which can be actuated to effect pumping (paragraph [0058]), and which is arranged inside the hydraulic chamber (8) in flat contact (at 9) with an inner jacket surface (15) of the hydraulic housing (3) (paragraph [0063] and Figure 1),
an inlet (4) and an outlet (5) provided in the hydraulic housing (3).
However, Bruck does not disclose a crowning.
Nevertheless, Kapadia discloses an inner jacket surface (32, Figure 3), wherein at least one crowning (72 - between 68 and “P” and has radius r2 – see Figure 3) is provided at the inner jacket surface (32, Figure 3) in such a way that a radial gap (r2 – r1, see Column 4, Line 38) between an actuating eccentric (24, Figure 1) and the inner jacket surface (32, Figure 3) is defined by means of the at least one crowning (72 in Figure 4) in a circumferential section of less than 180° (disclosed as “approx. 90°” in Figure 3) (Column 3, Lines 61 - 65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inner jacket surface of Bruck to incorporate at least one crowning as taught by Kapadia for the purpose of reducing noise and vibration effects (Column 4, Lines 5 – 6 of Kapadia).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure:

    PNG
    media_image5.png
    458
    622
    media_image5.png
    Greyscale

Annotated Figure 1 of Shank
Shank (US Patent 4,410,305 A) discloses a crowning (74) in an inner jacket surface of the hydraulic housing (25) adjacent to the outlet port (72) (see annotated figure above).   The crowning is sickle-shaped (as shown in annotated Figure 1 above). 

    PNG
    media_image6.png
    396
    617
    media_image6.png
    Greyscale

Davis (US Patent 7,104,769 B2) discloses an inner jacket surface (22) having a crowning (66) that has the largest radial depth (RD) halfway around the circumferential extension thereof (because the crowning has a radius of curvature RD as stated in Column 3, Lines 6 – 7) (see annotated figure above).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746